—In an action to recover on a promissory *385note, the defendant appeals from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), entered October 27, 1994, which, upon granting the plaintiffs motion for summary judgment, is in favor of the plaintiff and against him in the principal sum of $25,876.71, plus attorneys’ fees of $4,025.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the plaintiffs motion for summary judgment was properly granted (see, CPLR 3212; Ehrlich v American Moninger Greenhouse Mfg. Corp., 26 NY2d 255). The affidavit of the plaintiffs managing partner was sufficient to establish that the defendant did not repay the subject loan.
Moreover, the award of attorneys’ fees, as provided for in the promissory note, was reasonable. Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.